Citation Nr: 1334457	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-26 829	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to service connection for a disability manifested by memory loss, to include an amnestic disorder, to include due to an undiagnosed illness.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty from December 1975 to December 1978, and from January to May 1991.  He served in the Persian Gulf War Zone. 
 
This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Columbia, South Carolina which, in pertinent part, denied entitlement to service connection for an amnestic disorder.  These issues were remanded for further development in February 2011 and July 2013.
 
Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board finds that further development is warranted with respect to the claim of entitlement to service connection for a disability manifested by memory loss. 
 
The record reflects that when examined by VA in August 2006, the examiner related that a diagnosis relative to the Veteran's professed memory loss was "difficult to come by," and that a diagnosis of amnestic disorder was chosen simply because other diagnoses did not correspond to the information obtained from the Veteran.  
 
When examined by VA in August 2011, the examiner stated that he concurred with the diagnostic assessment by the August 2006 examiner and opined that memory problems were as likely as not related to the Veteran's "history of active service."  The examiner, however, only provided a conclusory response that an amnestic disorder was related to service, and subsequently contradicted himself by stating that there was insufficient evidence to establish a specific etiology of the memory problems the Veteran claimed.  

Based on the foregoing, the Board in July 2013 found that given the uncertainty of the findings and the diagnosis, the appellant should be afforded neuropsychological testing, to be followed by a neurologic examination to interpret the results and an opinion. 
 
Pursuant to the July 2013 remand, the Veteran was afforded a VA examination in August 2013 that was conducted by a VA psychiatrist.  The examiner found that the Veteran had mild memory loss but that his symptoms did not meet the criteria under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for an amnestic disorder, not otherwise specified, or otherwise.  The examiner added, however, that given the differences of opinion between him and the prior examiners, neuropsychological testing was appropriate for a more formal assessment as to whether the Veteran had significant problems with his memory. 
 
As pointed out by the August 2013 VA examiner, there remain significant differences of opinion as to whether the Veteran has a disability of service onset manifested by memory loss.  That examiner recommended neuropsychological testing for a more formal assessment.  As such, the case must be remanded to schedule the Veteran for appropriate testing in this regard.
 
Accordingly, the case is REMANDED for the following actions:
 
1. Schedule the Veteran for examinations by a VA neuropsychologist and a neurologist to determine whether it is at least as likely as not that the appellant has memory loss related to service or to any event therein.  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examining neuropsychologist and neurologist.  Each examiner must indicate whether the claims folder and Virtual VA were reviewed.  The examination report must reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All indicated tests and studies, including neuropsychological testing, must be performed, and clinical findings should be reported in detail and correlated to a specific diagnosis. 
 
Based on a thorough review of the evidence of record, to include the neuropsychological findings, the examiners must prepare a joint opinion with detailed and complete rationale as to whether it is at least as likely as not, i.e., whether there is a 50/50 chance that: 
 
a) The Veteran currently has memory loss/amnestic disorder, to include of delayed onset, that is related to service or any incident therein, including trauma noted in April 1978, if not, 
 
b) Does the Veteran has memory loss or an amnestic disorder that is due to an undiagnosed illness from service in the Gulf War Zone.
 
The examination report must include well-reasoned rationale for all opinions and conclusions reached. 
 
3.  The Veteran must be advised of the consequences of failure to report for a VA examination without good cause, to include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 
 
4.  The RO should ensure that the jointly prepared medical report requested above complies with this remand and all instructions.  If the report is insufficient in any manner, or if any requested action is not taken or is deficient, it must be returned for correction.  See Stegall v. West, 11 Vet.App. 268 (1998). 
 
5.  After taking any further development deemed appropriate, readjudicate the issue of entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


